June 11, 2014 VIA EDGAR Ms. Mary Cole U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: The Tocqueville Trust (the “Trust”) Registration No. 033-08746 and 811-04840 Dear Ms. Cole: In connection with your review of Post-Effective Amendment No. 48 to theRegistration Statement on Form N-1A of the Trust that was filed with the Securities and Exchange Commission (the “SEC”) on April 2, 2014 (SEC Accession No. 0000894189-14-001635), the Trust acknowledges that: 1.In connection with the comments made by the Staff of the SEC, the Staff has not passed on the accuracy or adequacy of the disclosure made herein, and the Trust and its management are solely responsible for the content of such disclosure; 2.The Staff’s comments, and changes in disclosure in response to the Staff’s comments, do not foreclose the SEC or other regulatory body from the opportunity to seek enforcement or take other action with respect to the disclosure made herein; and 3.The Trust represents that neither it nor its management will assert the Staff’s comments or changes in disclosure in response to the Staff’s comments as a defense in any action or proceeding by the SEC or any person. Sincerely, /s/ Cleo Kotis Cleo Kotis Secretary
